*Nicholas Goix, Plaintiff in Error, against Nicholas Low, Defendant in Error.This cause came before the court, by writ of error from the supreme court. The facts contained in the special verdict were the same as those stated in the report of this case, and that of Goix v. Knox, 1 Johns. Cas. p. 337 — 341.After argument, the court reversed the judgment of the court below, on the ground, that being condemned as lawful prize, afforded no judicial inference of the vessel’s being enemy’s property,(a) as there may be other just causes of condemnation ; and the sentence of the court of admiralty not being conclusive.(b) there were no circumstances in the case, authorizing a condemnation, nor showing a breach of warranty.Judgment of reversal.(c)(a) Mr. Phillipps, in the eighth edition of his work on Evidence, states that “ If no special ground is stated, and the ship is condemned generally as lawful prize, it is to be presumed from the condemnation, as no other cause appears, that the sentence proceeded on the ground of the property belonging to an enemy ; and the sentence, in such a case, has been held to be conclusive evidence that the property was not neutraland he cites Saloucci v. Woodmas to support the position. Mr. Justice Radcliff, in his opinion above, (1 Johns. Cas. 342,) observes, “ I think the sentence is to be considered as proceeding on the want of neutrality. Its silence will not authorize a different conclusion. Enemy property forms the general ground of condemnation. If founded on a special or different ground, it would probably have been stated, or might be made to appear from the libel, or the proceedings upon it, to which it must have referred. No other being shown, an extraordinary cause of condemnation cannot be presumed. This interpretation of silent sentences was adopted in the case of Saloucci v. Woodmas, and appears to be natural and just.”This doctrine, however, has been expressly denied in Bailey v. South Carolina Ins. Co. (1 Nott & M’Cord, 544, n. h,) and Nott, J. after reviewing the English cases, came to the conclusion that the weight of authority in England was against Saloucci v. Woodmas. Messrs. Cowen & Hill, in their Notes, (vol. 2, p. 884,) remark: “ In Pennsylvania, where the question was whether certain property was American, conformably to a warranty in a policy of insurance, held, that inasmuch as the libel stated contradictory causes of condemnation, and the decree was general, so that the precise grounds of it could not be ascertained, evidence was admissible on the part of the plaintiff, to show that the property was American: and it distinctly appearing from the proof that such was the character of the property, Shippen, J. said: ‘We cannot presume that the judge of a foreign court has perjured himself, by declaring that property to be French, which we know to be American; and of course we must assume the position, that his decree proceeded upon the other allegations in the libel,’ viz. those which conceded the property to be American. (Vasse v. Ball, 2 Dall. Rep. 270, 275. S. C. 2 Yeates’ Rep. 178. See Croussillat v. Ball, 3 id. 375.)“ And in South Carolina, where the libel alleged one ground of condemnation, and the sentence another, held, that it was such a case of ambiguity, as to afford ground for opening the decree and suffering the parties to go into evidence on both sides. (Blacklock v. Stewart, 2 Bay’s Rep. 363. See S. P. Williamson v. Tunno, id. 388.)“ The same doctrine was held in Maryland, where the decree was ambiguous, so that the precise grounds of it could not be gathered from it. (Gray v. Swan, 1 Har. & Johns. 142.)“ In New York, we have already seen that the sentence of a foreign admiralty court, is conclusive to change the property, but is only prima facie evidence to affect a warranty or representation in a policy of insurance. (See 2 Cowen & Hill’s Notes, p. 883, note 626.) And where the libel alleged various and inconsistent causes of condemnation, and the sentence pronounced the vessel as forfeited ‘ for a breach of some or one of the laws relating to trade and navigation ;’ Spencer, Senator, regarded it as equivalent to saying that the condemnation was for some cause or other, and consequently proved nothing as between the insured and underwriter. (The Ocean Ins. Co. v. Francis, 3 Wend. Rep. 64, 74; and see per Walworth, Ch. id. 69, 70.)”(c) [Old note.] From the cases of Pollard v. Bell, Bird v. Appleton, (8 Term Rep. 434, 562;) Price v. Bell, (1 East, 663 ;) and Fisher v. Ogle, (1 *481Campb. N. P. Cases, 418,) it seems now to be the opinion of the English courts, that where the sentence of the foreign court of admiralty condemns merely as good and lawful prize, without adverting to the question, whether it is neutral or enemy’s property, such sentence is not conclusive.